J-S61017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: S.T.C., A       :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: S.L.C., MOTHER           :
                                     :
                                     :
                                     :
                                     :   No. 1332 EDA 2017

             Appeal from the Decree Entered March 23, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000877-2016,
                         CP-51-DP-0002123-2014

 IN THE INTEREST OF: S.T.H.-C., A    :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: S.L.C., MOTHER           :
                                     :
                                     :
                                     :
                                     :   No. 1335 EDA 2017

              Appeal from the Decree Dated March 23, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000878-2016,
                         CP-51-DP-0000314-2015
J-S61017-17


 IN THE INTEREST OF: S.A.S.H.C., A   :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: S.L.C., MOTHER           :
                                     :
                                     :
                                     :
                                     :   No. 1338 EDA 2017

             Appeal from the Decree Entered March 23, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000879-2016,
                         CP-51-DP-0000313-2015

 IN THE INTEREST OF: S.T.H.-C., A    :   IN THE SUPERIOR COURT OF
 MINOR                               :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: S.L.C., MOTHER           :
                                     :
                                     :
                                     :
                                     :   No. 1340 EDA 2017

             Appeal from the Decree Entered March 23, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000880-2016,
                         CP-51-DP-0002122-2014

 IN THE INTEREST OF: S.S.A.H.-C.,    :   IN THE SUPERIOR COURT OF
 A MINOR                             :        PENNSYLVANIA
                                     :
                                     :
 APPEAL OF: S.L.C., MOTHER           :
                                     :
                                     :
                                     :
                                     :   No. 1342 EDA 2017

             Appeal from the Decree Entered March 23, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000881-2016,
                         CP-51-DP-0002120-2014



                                  -2-
J-S61017-17


BEFORE:      LAZARUS, J., RANSOM, J., and PLATT*, J.

MEMORANDUM BY RANSOM, J.:                             FILED OCTOBER 19, 2017

        Appellant, S.L.C. (“Mother”), files this appeal from the decrees entered

March 23, 2017, in the Philadelphia County Court of Common Pleas, by the

Honorable Allan L. Tereshko, accepting Mother’s Voluntary Relinquishment of

Parental Rights to her five minor children, S.T.C. (“Child 1”), born in May of

2014; S.T.H.-C. (“Child 2”), born in April of 2006; S.A.S.H.-C. (“Child 3”),

born in August of 2009; Sa.T.H.-C. (“Child 4”), born in November of 2011;

and S.S.A.H.-C. (“Child 5”), born in May of 2008 (collectively, the “Children”),

terminating Mother’s parental rights to the Children, and changing the

Children’s goal to adoption.1,       2   After review, we affirm the trial court’s

decrees.3

        In its opinion pursuant to Pa.R.A.P. 1925(a), the trial court set forth the

factual and procedural history of this matter, which the record evidence

supports. As such, we adopt it herein and for the purpose of further appellate

review. Trial Court Opinion (“TCO”), 6/7/17, at 3-13.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 J.F. is the father of Child 1. W.H. is the father of Child 2, Child 3, Child 4
and Child 5. Both J.F. and W.H.’s parental rights were involuntarily terminated
by decree the same day. Neither J.F. nor W.H. has filed notices of appeal with
regard to any child.

2Mother has two other children in DHS custody that are not subject to this
appeal.

3   This Court consolidated these appeals by Order dated May 23, 2017.


                                           -3-
J-S61017-17



      By way of background, the family became known to DHS on July 15,

2014, when DHS received a General Services Report, which alleged that the

Maternal Grandmother of the Children had physically abused Child 1. Id. at

3.   On August 8, 2014, in-home services were implemented through the

Community Umbrella Agency (“CUA”) Catholic Social Services. Id. Child 1,

Child 4, and Child 5 were adjudicated dependent on September 15, 2014. Id.

at 5. Child 2 and Child 3 were adjudicated dependent on February 26, 2015.

Id. at 11. Permanency review hearings were held on April 13, 2015, July 6,

2015, and November 9, 2015. Id. at 10-12. The first termination hearing

was held on October 13, 2016, before the Honorable Allan L. Tereshko. Id.

at 14.    On this date, prior to the hearing, and after consultation with her

attorney, Mother signed a Petition for Voluntary Relinquishment of Parental

Rights and a Petition to Confirm Consent. Id. at 1-2. The trial court took this

under consideration, and held the matter in abeyance to await the expiration

of the period of time in which Mother could withdraw her voluntary

relinquishment. Id. at 21. DHS filed the Petition for Voluntary Relinquishment

of Parental Rights and a Petition to Confirm Consent on December 21, 2016,

and a hearing on the petition was held on March 23, 2017. Id. at 2. At both

hearings, the trial court heard testimony from Tracy McNair, the CUA social

worker. Mother was present for both hearings, but did not testify on her own

behalf.

      On March 23, 2017, the trial court entered decrees granting Voluntary

Termination of Parental Rights for the Children as to Mother, and changed the

                                     -4-
J-S61017-17



Children’s permanency goals to adoption. Mother timely filed notices of appeal

and concise statements of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b). The trial court filed its Rule 1925(a) opinion

on June 7, 2017.

      On appeal, Mother, through counsel, raises the following issue for our

review:

      Did the [trial] [c]ourt err as a matter of law and abuse its
      discretion in refusing to allow [M]other to revoke her Voluntary
      Relinquishment of Parental Rights which were executed more than
      thirty (30) days prior to the Termination of Parental Rights hearing
      but to which she testified were signed under duress and threat by
      the CUA case manager, that a Dependent Petition would be filed
      for a minor child in her care and uninvolved with [DHS][?]

Mother’s Brief, at 3.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Further, as set forth by our Supreme Court:

      A party seeking to disturb a termination decree must show that
      the consent given to terminate parental rights was not intelligent,

                                      -5-
J-S61017-17


      voluntary and deliberate. See Susko Adoption Case, 363 Pa. 78,
      83, 69 A.2d 132, 135 (1949) (“consent prescribed by the Adoption
      Act is a parental consent that is intelligent, voluntary and
      deliberate.”); accord Chambers Appeal, [452 Pa. 149, 153, 305
      A.2d 360, 362 (1973) ] ...; In re Fritz, 460 Pa. 265, 333 A.2d
      466 (1975).

In re M.L.O., 490 Pa. at 240, 416 A.2d at 89–90.

      Mother argues the trial court erred as a matter of law and abused its

discretion by refusing to allow Mother to revoke her voluntary relinquishment

of parental rights, which she maintains were signed under duress and threat

by the CUA case manager. Mother’s Brief, at 5. Mother further argues the

CUA case manager threatened that, unless Mother signed a voluntary

relinquishment, a dependency petition would be filed for a minor child in

Mother’s care who was not involved with DHS. Id.

      At the October 13, 2016 hearing, Tanesha Clement, Assistant City

Solicitor representing DHS, stated on the record that Mother signed a

voluntary relinquishment of parental rights petition moments before the

hearing. Notes of Testimony (“N.T.”), 10/13/16, at 7. Ms. Clement requested

that Mr. McNair testify for the purpose of establishing grounds for involuntary

termination of Mother’s parental rights to the Children, and asked the trial

court to hold its decision in abeyance until the voluntary relinquishment for

the Children matured. Id.

      At the March 23, 2017 hearing, the trial court again heard testimony

from Mr. McNair. Mr. McNair testified he was present when Mother signed the

Petitions for Voluntary Relinquishment of Parental Rights and the Consent of


                                     -6-
J-S61017-17



Birth Mother. N.T., 3/27/17, at 27. Mr. McNair further testified that Mother

did not appear to be under the influence, Mother appeared to understand both

what she was reading and what Mr. McNair communicated to her, and that

Mother spoke with her attorney before signing the voluntary relinquishment

petition. Id. at 28. Mr. McNair stated that he did not promise Mother anything

in return for signing the petitions and that he neither threatened nor pressured

Mother. Id. at 29. Mr. McNair opined that Mother signed the petitions of her

own free will and volition. Id. Mr. McNair stated that Mother contacted him

via telephone and told him that she wished to revoke her consent, whereupon

he advised Mother to put her wishes in writing and contact her attorney. Id.

at 30-31.

      At issue in this case is the application of Section 2711 of the Adoption

Act. This Court has explained,

      “[T]he interpretation and application of a statute is a question of
      law that compels plenary review to determine whether the court
      committed an error of law.” Wilson v. Transport Ins. Co., 889
      A.2d 563, 570 (Pa. Super. 2005). “As with all questions of law,
      the appellate standard of review is de novo and the appellate
      scope of review is plenary.” In re Wilson, 879 A.2d 199, 214
      (Pa. Super. 2005) (en banc).


In re Adoption of J.A.S., 939 A.2d 403, 405 (Pa. Super. 2007), appeal

denied, 954 A.2d 577 (Pa. 2008).

      Section 2711 provides, in relevant part:

      § 2711. Consents necessary to adoption.




                                     -7-
J-S61017-17


       (a)     General rule. -- Except as otherwise provided in this
               part, consent to an adoption shall be required of the
               following:

                                    ...

          (3) The parents or surviving parent of an adoptee who
          has not reached the age of 18 years.

                                    ...

       (c) Validity of consent. -- No consent shall be valid if it
       was executed prior to or within 72 hours after the birth of
       the child. A putative father may execute a consent at any
       time after receiving notice of the expected or actual birth of
       the child. Any consent given outside this Commonwealth
       shall be valid for purposes of this section if it was given in
       accordance with the laws of the jurisdiction where it was
       executed. A consent to an adoption may only be
       revoked as set forth in this subsection. The revocation
       of a consent shall be in writing and shall be served
       upon the agency or adult to whom the child was
       relinquished. The following apply:

          (1) Except as otherwise provided in paragraph (3):
                                     ...

              (ii) For a consent to an adoption executed by a birth
              mother, the consent is irrevocable more than 30
              days after the execution of the consent.

          (2) An individual may not waive the revocation period
          under paragraph (1).

          (3) Notwithstanding paragraph (1), the following apply:

                  (i) An individual who executed a consent to an
                  adoption may challenge the validity of the
                  consent only by filing a petition alleging fraud
                  or duress within the earlier of the following time
                  frames:




                                    -8-
J-S61017-17


                        (A) Sixty days after the birth of the child or
                        the execution of the consent, whichever
                        occurs later.
                                           ...

                 (ii) A consent to an adoption may be invalidated
                 only if the alleged fraud or duress under
                 subparagraph (i) is proven by:
                                           ...

                        (B) clear and convincing evidence in all other
                        cases.
                                             ...

23 Pa.C.S.A. § 2711 (internal emphasis added).

     In In re Adoption of J.A.S., supra, this Court stated:

        Significantly, [ ] Section [2711] describes the timeline for
        revocation of a consent to adoption, as well as a challenge
        to its validity (and only on the grounds of fraud or duress).
        This Section further makes clear that a revocation and/or a
        challenge to the validity of a consent to adoption must be in
        conformity with the Act.
                                      ...

        Hence the statute renders a consent to adoption irrevocable
        more than thirty (30) days after execution.           See 23
        Pa.C.S.A. §2711(c)(1)(ii).  2     Additionally, the statute
        precludes a challenge to the validity of the consent to
        adoption after sixty (60) days following the birth of the child
        or the execution of the consent, whichever occurs later, and
        only upon the grounds of fraud or duress. See 23 Pa.C.S.A.
        § 2711(c)(3)(i)(A).
        _______________________________________________
        2 Nothing in the statutes presupposes the “validity” of the
        consent.

In re Adoption of J.A.S., 939 A.2d at 407-408.

     In its opinion, the trial court found that Mother’s consent was intelligent,

voluntary, and deliberate.   TCO, at 22.     Further, neither Mother nor her



                                     -9-
J-S61017-17



attorney made any attempt to revoke that consent in writing as required. Id.

The trial court concluded:

          The uncontradicted evidence is that Mother was competent
          when explained the voluntary relinquishments. She was
          explained the impact of the relinquishments. The evidence
          is uncontested that the witness who observed believed her
          to be fully informed of the impact of the relinquishments
          both in terms of terminating her parental rights and in terms
          of how such a document might affect the consideration of
          placement of other children going forward, in that, if her
          rights were involuntary terminated, it could be considered
          by operation of law as a factor effecting the placement of
          [the C]hildren, another child going forward could be
          considered as an aggravating circumstance which is a
          matter not within any discretion of the Court but a matter
          entered by operation of law.

          The test is not whether she made a phone call to someone.
          The test is, did she file a written retraction of that
          statement. She was represented by current counsel at the
          time. Neither counsel nor Mother filed such a retraction.
          The statute is quite clear that the only way a retraction can
          be executed is by a written submission which is filed with
          the Court within the 30[-]day period allowed by law.

          Mother's execution of the voluntary relinquishment of [the
          C]hildren is deemed to be final and irrevocable, absent such
          a filing. Therefore, as a matter of law, [M]other's rights to
          [the C]hildren for whom she executed such document are
          terminated.

TCO, at 23-24 (internal citations omitted).

      The trial court determined Mr. McNair testified credibly that, at the time

she signed the voluntary relinquishment petitions, Mother was not under the

influence of any drugs or alcohol, understood the documents, and what he

communicated to her regarding voluntary relinquishment of her parental

rights.   Id. at 21.   The trial court further determined Mr. McNair credibly

                                     - 10 -
J-S61017-17



testified he received a phone call from Mother where she expressed her wish

to revoke her consent, and that he advised her during that same call to submit

a written request, and to contact her attorney. Id. at 22. We defer to a trial

court’s determination of credibility, absent an abuse of discretion, and discern

no such abuse in its finding Mr. McNair’s testimony credible. In re M.G., 855

A.2d 68, 73-74. Moreover, the competent evidence in the record supports the

trial court’s determinations that Mother’s consent was intelligent, voluntary,

and deliberate, and that neither Mother, nor her attorney made any attempts

to revoke Mother’s consent in writing, as required by statute. Accordingly, we

can discern no abuse of discretion or error of law in the trial court’s conclusion.

See id.    Therefore, we affirm the decrees accepting Mother’s Voluntary

Relinquishment of Parental Children to Children, terminating Mother’s Parental

Rights to Children, and changing the Children’s Goal to Adoption.

      Decrees affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/2017




                                      - 11 -